NICHOLLS, C. J.
The plaintiff brought this suit for a separation from bed and board from her husband, and obtained, prior to judgment on a rule taken upon her husband at her instance, an order or decree of the court for alimony at $6 a week from May, 1901.
The court granted him a suspensive appeal from this judgment-on his furnishing bond for $500. The bond having been furnished, and the transcript lodged in this court, plaintiff has moved to dismiss the appeal on the ground that it is an interlocutory decree, from which no appeal can be taken.
The question is not before us whether a suspensive appeal should or could be taken from such an order, but whether an appeal of any kind is permissible. In Carroll v. Carroll, 48 La. Ann. 835, 19 South. 872, we maintained an appeal taken by a wife from a judgment rendered on.a rule taken by her upon her husband, her demand being prior to judgment for separation, to show cause why he should not be decreed to pay her alimony during the pendency of the suit.
It is a general rule, subject to some exceptions, that, where one of the , parties to an action is entitled to an appeal from some particular decree, the other party is likewise entitled to an appeal.
We have appellate jurisdiction over the subject-matter under article 85 of the Constitution of 1898. The appeal is maintained.